Citation Nr: 1709213	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  14-03 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for residuals of laryngeal carcinoma since February 1, 2012, including for the period since March 2014.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from October 1961 to October 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which reduced the disability rating from 100 percent to 10 percent, effective February 1, 2012 for the Veteran's service-connected laryngeal cancer.  

In September 2014, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript has been associated with the claims file.  

In a November 2014 decision, the Board determined that the reduction of the disability evaluation for service-connected laryngeal carcinoma from 100 percent to 10 percent, effective February 1, 2012, was proper; denied special monthly compensation (SMC) based on the need for regular aid and attendance of another person or housebound status; and denied a total disability evaluation based on individual unemployability (TDIU).  At the same time, the Board referred the issue of entitlement to an increased evaluation for laryngeal carcinoma to the agency of original jurisdiction.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a Memorandum Decision that affirmed the Board's conclusion that the reduction of the Veteran's 100 percent evaluation for laryngeal carcinoma under Diagnostic Code (DC) 6819 was proper and affirmed the Board's denial of entitlement to SMC and TDIU.  In regards to the evaluation of the laryngeal carcinoma residuals, the Court noted that the Veteran disagreed with and appealed both the propriety of the reduction for laryngeal carcinoma and the assignment of a 10 percent evaluation for residuals of that condition.  Yet, the Board only addressed the reduction issue, apparently mischaracterizing his disagreement with the evaluation for the cancer residuals as a new claim for an increased evaluation.  The Court found that mischaracterization prejudiced the veteran in two respects.  First, the Board deprived the Veteran of his right to control the scope of his appeal, which resulted in the Board's exclusion of a properly appealed issue.  See Murphy v. Shinseki, 26 Vet.App. 510, 514-17 (2014).  Second, the Board improperly restricted the effective date for a possible award of an evaluation in excess of 10 percent for cancer residuals because such an award resulting from the March 2014 "inferred claim" for an increased evaluation could be effective only as early as one year prior to the date of that claim-i.e., March 2013, R. at 3, 11-whereas an award resulting from the appeal of the November 2011 rating decision could be effective as early as the date of the reduction-i.e., February 2012.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2) (2016).  

The Court also found that to the extent that the Board considered the post-reduction evaluation of the cancer residuals at all, it provided inadequate reasons or bases for its determinations.  In addition, given that the issue of the post-reduction evaluation of the Veteran's cancer residuals was properly before the Board and included the evaluation of that condition since March 2014, the Court reversed the Board's finding that the March 2014 private physician's letter constituted an "inferred claim" for an increased evaluation for the Veteran's cancer residuals as of that date.  See Young v. Shinseki, 25 Vet. App. 201, 202 (2012); Deloach v. Shinseki, 704 F.3d 1370, 1380 (Fed. Cir. 2013).   The Board's decision was modified to remove the referral of that issue to the AOJ.  The issue of entitlement to a disability evaluation in excess of 10 percent for residuals of laryngeal carcinoma since February 1, 2012, including for the period since March 2014, was remanded to the Board for initial development and adjudication consistent with the Court's decision.

Subsequently, in January 2016, the RO granted service connection for status post partial laryngectomy with dysphagia(previously rated as history of laryngeal carcinoma) as well as torticollis of the neck from scar tissue and retraction status post radiation and assigned 60 percent and 40 percent ratings, respectively, effective March 28, 20014.  The Veteran has not expressed agreement with the assigned ratings for his residuals of laryngeal cancer or associated status post partial laryngectomy with dysphagia as well as torticollis of the neck from scar tissue and retraction status post radiation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  As such, whether higher ratings for residuals of laryngeal carcinoma may be awarded throughout the appeal period, from February 1, 2012, remains at issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional evidentiary development is necessary before the Board can reach a decision on the merits.  

On review of the record, the Veteran was afforded a VA examination, sinusitis/rhinitis and other conditions of the nose, throat, larynx, and pharynx disability benefits questionnaire (DBQ), as recently as January 2016.  However, in November 2016 correspondence, the Veteran's representative indicated that the Veteran's current residuals of laryngeal carcinoma have increased in severity.  More specifically, the representative reported that the Veteran's most recent Fiberoptic Endoscopic Evaluation of Swallowing (FEES) test showed significant weight loss and gross aspiration of fluids.  Additionally, on September 2, 2016, the Veteran's nutritionist at the VA Outpatient Center recommended that the Veteran rely on tube feedings, as he was no longer able to tolerate anything by mouth.  Given suggested evidence of worsened symptomatology, a new VA examination is necessary to determine the current severity of his service-connected residuals of laryngeal carcinoma and any associated status post partial laryngectomy with dysphagia as well as torticollis of the neck from scar tissue and retraction status post radiation.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, the Court noted that the in the November 2014 decision, the Board did not account for all of the Veteran's cancer residuals at that time-including the occasional choking, dry mouth, throat and chest pain, weight loss, and dietary restrictions noted in the August 2011 examination report, or his apparently worsening residuals thereafter-including dysphonia and aphonia.  On remand, the examiner should be ask to clarify the onset and severity of any residuals associated with the Veteran's service-connected laryngeal carcinoma.

The AOJ should also undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  The record reflects that the Veteran has received both VA and private treatment for his residuals of laryngeal carcinoma.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal.  Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and authorization.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant, outstanding VA records of evaluation and/or treatment of the Veteran dated since February 1, 2012.  All records and/or responses should be associated with the claims file.

2.  Send the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, including records regarding treatment for his residuals of laryngeal cancer and associated status post partial laryngectomy with dysphagia as well as torticollis of the neck from scar tissue and retraction status post radiation. 
3.  Schedule the Veteran for an examination to assess the current severity of his residuals of laryngeal carcinoma.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  Any appropriate testing, to include pulmonary function testing, should be performed and a copy of any results should be included in the examination report.  

With respect to the following symptoms:

* dysphagia
* choking and aspiration
* dry mouth
* throat and chest pain
* weight loss
* dietary restrictions
* dysphonia
* torticollis of the neck
* scar tissue

and any other symptoms reported by the Veteran, the examiner should report the date of onset and specifically describe, in detail, the objective manifestations and severity of such symptomatology.  

A complete rationale for all opinions expressed must be provided.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why that is so.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the appeal-to include consideration as to whether separate compensable ratings for associated residuals of laryngeal carcinoma may be awarded at any time during appeal period under review.  If the benefit sought on appeal remains denied, in whole or in part, furnish the Veteran and his attorney a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




